Exhibit 24 POWER OF ATTORNEY KNOWN ALL MEN BY THESE PRESENTS, that each person whose signature appears below constitutes and appoints Justin C. Dearborn and Ann G. Mayberry-French, and each of them, his true and lawful attorneys-in-fact and agents, with full power of substitution and resubstitution, for him and in his name, place and stead, in any and all capacities, to sign a Registration Statement on Form S-8 relating to 9,000,000 shares of common stock of Merge Healthcare Incorporated (the “Company”) issuable under the Company’s 2005 Equity Incentive Plan, as amended, any and all amendments to such Registration Statement including post-effective amendments, and to file the same, with all and any other regulatory authority, granting unto said attorneys-in-fact and agents, and each of them, full power and authority to do and perform each and every act and thing requisite and necessary to be done in and about the premises, as fully to all intents and purposes as he might or could do in person, hereby ratifying and confirming all that said attorneys-in-fact and agents or any of them, or their substitutes, may lawfully do or cause to be done by virtue hereof. IN WITNESS WHEREOF, the undersigned have signed their names hereto, effective as of the 20th day of June, 2011. Signature Title /s/ Jeffery A. Surges Chief Executive Officer and Director Jeffery A. Surges (principal executive officer) /s/ Justin C. Dearborn President, Chief Financial Officer and Director Justin C. Dearborn (principal financial officer) /s/ Steven M. Oreskovich Chief Accounting Officer Steven M. Oreskovich (principal accounting officer) /s/ Michael W. Ferro, Jr. Chairman of the Board Michael W. Ferro, Jr. /s/ Dennis Brown Director Dennis Brown /s/ Gregg G. Hartemayer Director Gregg G. Hartemayer /s/ Richard A. Reck Director Richard A. Reck /s/ Neele E. Stearns, Jr. Director Neele E. Stearns, Jr.
